Citation Nr: 1620303	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-11 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sickle cell trait.

2.  Entitlement to service connection for joint disease, including bilateral hands, elbows, and hips.

3.  Entitlement to service connection for blackouts with memory loss.

4.  Entitlement to non-service connected pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from August 1980 to November 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In February 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in July 2009, February 2010, and January 2014, when the claims were remanded for additional evidentiary development to be conducted.  Additionally, the Board obtained a supplementary medical opinion in March 2013.  The RO most recently issued a supplemental statement of the case in November 2014 and the appeal is once again before the Board. 

The Board apologies for the many delays in the full adjudication of this case. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  Current sickle cell trait is a congenital or hereditary defect and the Veteran is not shown to have current disability that is superimposed on the sickle cell trait and was incurred during active service.

2.  A preponderance of the evidence is against current joint disease or blackout with memory loss disabilities. 

3.  The Veteran does not have one nonservice-connected disability ratable at 60 percent or more, or a single disability rated at 40 percent or more with additional nonservice-connected disabilities to bring the combined disability rating to 70 percent or more.

4.  The Veteran's disabilities are not productive of total disability, and are not sufficient to preclude the average person from following a substantially gainful position.

5.  The Veteran is not permanently and totally disabled due to non service-connected disabilities.


CONCLUSIONS OF LAW

1.  The Veteran's sickle cell trait was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).

2.  The basic criteria for service connection for joint disease or for blackouts with memory loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310,  (2015).

3.  The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1110, 1131, 1501, 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.342, 4.3, 4.7, 4.16, 4.17 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2014).  This statutory provision is referred to as the 'presumption of soundness.' Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) ('Only such conditions as are recorded in examination reports are considered as noted.'). This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991).  

The two parts of this rebuttal standard are referred to as the 'preexistence prong' and the 'aggravation prong.'  Horn, 25 Vet. App. at 234.  The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322 ('In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...'). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Sickle Cell Trait

Service treatment records (STRs) show that the Veteran did not have any documented sickle cell trait at the time of his enlistment examination in June 1980, but do show that the Veteran tested positive for sickle cell trait, as documented in September 1981. 

Sickle cell anemia is a hereditary determined hemolytic anemia characterized by sickle-shaped erythrocytes in the blood.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 74 (28th ed. 1994).  The sickle cell trait is the condition, usually asymptomatic, caused by heterozygosity for hemoglobin S. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1934 (30th ed. 2003).  VA regulations note that sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability.  38 C.F.R. § 4.117 , Diagnostic Code 7714.  As such, it is a congenital defect and the presumption of soundness at service entrance is automatically rebutted.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

Congenital and developmental defects are not 'diseases or injuries' within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  A defect considered by medical authorities to be of congenital origin must by its very nature have preexisted a claimant's military service).  See VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306. Nonetheless, service connection may be warranted for a disability resulting from a superimposed injury or disease occurring during active service.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General Counsel has held that there is a distinction under the law between a congenital or developmental 'disease' and a congenital 'defect' for service connection purposes.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted 'aggravation' of the disease within the meaning of applicable VA regulations.  Id.

Following service, the evidence includes an October 2006 VA examination.  The VA examiner noted that the Veteran had been diagnosed with sickle cell trait in September 1981 by a lab test but had not had any sickle cell crisis.  It was noted that he was not anemic, that he had never had to take any treatment for this issue, and had not had any exacerbations.  He was diagnosed with sickle cell trait.  The VA examiner stated that sickle cell traits usually do not cause a crisis unless the Veteran is in a state of hypoxia, i.e. in high altitudes or while flying and the Veteran reported that he does neither.  

An examiner completing an orthopedic examination at that time noted on his examination report that the Veteran's joint pains and aches were related to service because they were related to his sickle cell trait.  This finding was later contradicted in a July 2012 VA examination. A July 2012 VA examiner opined that although the Veteran had some swelling and pain in his hands he had not radiographic evidence of damage to the joints and he could not reliably connect any of his current pain to his sickle cell trait.  The VA examiner noted that without any evidence of osteonecrosis of any of the joints there is no current evidence that his pain is caused by the sickle cell trait.

The Veteran underwent another VA examination in June 2010.  The Veteran reported that he had been found to have sickle cell trait in boot camp and that he had been told to avoid riding on airplanes or submarines.  At a July 2012 VA examination it was again noted that the Veteran had the sickle cell trait.  The Veteran reported that he had no history of a sickle cell crisis or anemia.  The Veteran reported no continuous medication required for the control of a hematologic or lymphatic condition. 

An April 2013 Veterans Health Administration (VHA) expert medical opinion was obtained to determine the effect, if any, from the Veteran's sickle cell trait.  A Board certified oncologist, hematologist and internist reviewed the Veteran's file and provided a medical advisory opinion.  He stated that a sickle cell trait is a hereditary condition which the Veteran was born with.  He noted that people with sickle cell trait have normal life spans and generally very few to no symptoms attributable to the condition.  It was noted that compared to the general population, people with sickle cell trait have a small but increased risk of recurrent hematuria, urinary tract infections, and occurrence of a very rare form of kidney cancer.  In addition, it was noted that there appears to also be a mildly increased (but overall very rare) risk for splenic infarction, splenic sequestration crisis, and sickle cell pain crisis.  However, it was noted that the Veteran had not had any documentation of any of these conditions.  He opined that the Veteran's sickle cell trait was 50 percent or greater asymptomatic and he appears to have had no symptoms attributable to his sickle cell trait before or after military service. 

Turning to an application of the law and regulations, with regard to sickle cell trait, the Board finds that this is a congenital defect and was not subject to a superimposed disease or injury in service.  Service treatment records reflect that the Veteran was discovered to have sickle cell trait after his entrance onto active duty.  The record shows that the Veteran has not been treated for a sickle cell crisis (either during service or after service).  Although the Veteran may believe that the sickle cell trait incepted or was aggravated during service, due to the nature of this condition, an evaluation of whether the pathology is inherited and worsens is better explained by a medical professional as it is a complex assessment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran has not submitted any evidence of a current disability, aside from merely asserting that he is the carrier of a specific gene.  Without a medical diagnosis of any actual disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).
Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for the sickle cell trait must be denied.

Joint Disease and Blackouts

With the above criteria in mind, the Board notes that the Board has denied entitlement to service connection for sickle cell trait in the decision above.  As the Veteran is not service-connected for this disorder (sickle cell trait), his secondary service connection claims for joint disease and blackouts, must be denied as a matter of law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

Next, the Board will also consider whether a grant of direct service connection for joint disease or blackouts with memory loss is appropriate.  The Veteran contends that his current blackout with memory loss disability is related to service, to include a head injury in service.  He additionally asserts that he has a joint disability related to service. 

Service treatment records do not reflect treatment for joint disease.  Service treatment records do reflect that in July 1981 the Veteran complained of dizziness, everything blacking out, and blurry vision, but denied head trauma.  In November 1981 the Veteran experienced a head injury, without loss of consciousness, following which he complained of remote memory loss/absent-mindedness.  A neurologic examination was normal. 

More importantly, a detailed review of the post-service evidence fails to reveal joint disease or a blackout with memory loss disability.  The Veteran has undergone several VA examinations and a VHA opinion has been obtained, to confirm this fact, providing highly probative evidence against his claims for these disabilities.

At an October 2006 VA examination the Veteran reported blackout spells since 1985.  He stated that when he is sitting, watching TV, he just wakes up after a few seconds with a little dizziness and lightheadedness.  The Veteran reported short term memory loss and indicated that he forgets things that are told to him a few minutes ago.  The Veteran stated that he has joint pains mainly in his elbows, hands, hips, and knees (bilaterally), when there is increased moisture in the atmosphere.  The Board notes that he is already service-connected for his knees.  He reported that he does not take any pain medication but drinks alcohol instead.  

An examination at that time noted that there was no pain or swelling in his elbows, hands, or hips.  The VA examiner noted blackout spells in the Veteran with a history or chronic alcohol and cocaine abuse.  It was noted that the Veteran was neurologically intact.  The VA examiner indicated that there was no significant memory loss except for short-term, which could be attributed to chronic alcohol abuse. In an additional VA examination report, issued at that time, the VA examiner attributed his joint pains and aches to service because he noted they are mostly related to a sickle cell trait.  However, as noted above the Board has denied service connection for a sickle cell trait.  In a July 2012 VA examination the examiner concluded that based on the Veteran's history, claims file review and examination the Veteran's complaints of joint pain, blackout spells and weakness and tiredness are less likely to be related to his sickle cell trait.  He noted that without evidence of osteonecrosis of any of the joints there is no current evidence that his pain is caused by the sickle cell trait.

An additional examination was provided to the Veteran in April 2012 to evaluate him for potential seizures.  The VA examiner concluded that the Veteran had never been diagnosed with a seizure disorder and had a normal neurological examination. It was noted that the Veteran had a long history of alcohol and drug abuse, but indicated that the Veteran had been "clean" since 2006.  The VA examiner noted that after reviewing the Veteran's claims file there was no indication of any seizure event during military service or afterwards.  

Based on the conflicting findings of the various VA examinations provided to the Veteran an April 2013 VHA medical opinion was obtained.  A Board certified oncologist, hematologist and internist reviewed the Veteran's file and provided a medical advisory opinion.  He opined that the Veteran's described black out spells and perceived problems with short term memory have no documented features to suggest a serious underlying medical condition other than long term alcohol and cocaine abuse.  He noted that these symptoms are very common in patients with substance abuse and appear to correlate well temporarily with this Veteran's abuse history.  He stated that it is hard to see any clear correlation between the in-service head injury and the onset of the described black out spells.  Moreover, the VHA examiner noted the Veteran's described multifocal nonspecific arthralgia (joint pain) with no clear evidence of underlying significant joint malfunction or abnormality.

He opined that it is unlikely (less than 50 percent) that the Veteran has had a chronic disability from the described blackout spells, perceived short term memory problems and arthralgia.  He stated that these symptoms are with a high likelihood (more than 50 percent) related to his long history of substance abuse. 

Beyond the above, VA treatment records in both the claims file and the Veteran's Virtual file additionally fail to reflect a diagnosis of a joint disease disability (other than his already service-connected knees), or a blackout with memory loss disability.  

While the Board has considered the Veteran's complaints of joint pain, blackout symptoms, and memory issues, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability', not symptoms of a disability, or treatment.  

In addition, compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).

Service connection cannot be granted for symptoms of a disability, standing alone.  The service treatment records, post-service examinations and treatment records, overall, provide highly probative evidence against his claims for joint disease or a blackout with memory loss problem.  While the Board understands that Veteran's concerns, he is not medically qualified to diagnose himself with a joint disease or a blackout with memory loss disability.  

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support findings of a current joint disease disability or a blackout with memory loss disability upon which to predicate a grant of service connection, there can be no valid claim for this benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Non-Service Connected Pension

Improved nonservice-connected pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability that is not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2014).

A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled. 38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 3.340.

Total and permanent disability may be determined on the basis of the objective average person or subjective unemployability tests, or on an extraschedular basis. 38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17 (2013); Brown v. Derwinski, 2 Vet. App. 444 (1992).

Permanent total disability occurs when there is a schedular rating total of 100 percent pursuant to the schedule of ratings or when one of the following conditions exist: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden.  A finding of permanent and total disability based solely on objective criteria requires rating each disability under the appropriate diagnostic code of the VA's Schedule for Rating Disabilities, to determine whether the Veteran has a combined 100 percent schedular evaluation for pension purposes.  38 C.F.R. § 4.15 (2013); Roberts v. Derwinski, 2 Vet. App. 387 (1992).

Under the subjective criteria a Veteran may establish permanent and total disability for pension purposes by establishing he has a lifetime impairment precluding employability.  38 U.S.C.A. §§ 1502, 1521(a) (West 2014); 38 C.F.R. § 4.17 (2015). That is accomplished by meeting the percentage requirements of 38 C.F.R. § 4.16, which set forth that total disability will be assigned when (1) there is one disability ratable at 60 percent or more; or (2) if there are two or more disabilities, at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2015). When those percentages are met, a total disability will be assigned upon a showing the Veteran is unable to secure and follow substantially gainful employment by reason of disability.

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule but has other factors which make him unemployable, a permanent and total disability rating for pension purposes may be granted, in an exceptional case, on an extra-schedular basis.  38 C.F.R. §§ 3.321 (b)(2), 4.17(b) (2015).

No compensation shall be paid for a disability that is a result of the Veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.301(b) (2015).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action. It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. 3.1(n) (2015).

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R.  § 3.301(c)(2)-(3) (2015).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct. However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R.  § 3.301(c)(2)-(3) (2015).

Based upon a longitudinal review of the Veteran's claims file, the Board concludes that the Veteran is not permanently and totally disabled due to a nonservice-connected disability not the result his willful misconduct.

The Veteran is in receipt of nonservice-connected ratings for joint disease (10 percent), sickle cell traits (10 percent), refractive amblyopia, right eye and lattice degeneration, bilateral (noncompensable), blackouts with memory loss (noncompensable), cocaine abuse/alcohol abuse (willful misconduct), sleeplessness/sleep disturbances (10 percent), and posttraumatic stress disorder (noncompensable).  The combined nonservice-connected rating is 30 percent.  The evidence does not support any changes to the already assigned ratings are warranted.

With those ratings having been established, the total combined nonservice-connected disability rating is 30 percent.  38 C.F.R. § 4.25 (2015).  Thus, the Veteran is not eligible for schedular consideration.  38 C.F.R. §§ 4.16, 4.17 (2015).

As noted above, the Veteran has demonstrated polysubstance and alcohol dependence, though more recently those conditions have been noted as in remission.  However, the Veteran's drug dependence may not be used in assessing his disability, as it is due to willful misconduct.  38 C.F.R. §§ 3.301, 3.342(a) (2015).

The evidence of record does not demonstrate the presence of any other disability that must be considered in determining the total nonservice-connected disability rating.  The Board finds that the evidence of record does not show any other disability that contributes to any inability to work.

In this case, there is no competent and credible evidence of record which states that the Veteran is permanently and totally disabled due to a nonservice-connected disability which is not the result of his abuse of alcohol and drugs or of any willful misconduct.  The evidence shows that the Veteran has not worked for several years and has a number of nonservice-connected conditions.  The Veteran applied for Social Security Administration (SSA) disability benefits, his claim was denied.  Although a July 2012 VA examiner noted the Veteran would be unemployable, he considered the Veteran's disabilities caused by willful misconduct in his determination.  

This is a multifaceted issue under VA law.  As a result, an April 2013 VHA opinion was obtained.  Specifically, an April 2013 VHA examiner noted that the Veteran's symptoms of blackout spells, perceived short term memory problems, and arthralgia, were a high likelihood (more than 50 percent) related to his long history of substance abuse.  The medical evidence of record does not show that the Veteran's other nonservice-connected disabilities are significantly limiting in terms of occupational impairment.  While he may not be able to perform work requiring physical labor, there is no evidence showing that the Veteran's disabilities preclude him from obtaining and maintaining substantially gainful employment, especially sedentary employment.  38 C.F.R. §§ 3.340, 3.342 (2015).  The Veteran's disabilities are not productive of total disability, and are not sufficient to preclude the average person from following a substantially gainful position without consideration of disabilities that cannot form the basis of this claim under the law. 

In sum, the Board finds that the evidence of record shows there is no plausible basis to conclude the Veteran is unable to secure and follow a gainful occupation due to disability that is not the result of willful misconduct.  Therefore, referral to the Director for consideration on an extraschedular basis is not indicated.  38 C.F.R. §§ 4.16(b), 4.17(b) (2015); Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).

Accordingly, the Board finds that the Veteran does not meet the requirements for nonservice-connected pension benefits.  Therefore, the claim is denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A RO letter dated in September 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records and private medical records have been obtained.  The Veteran's Social Security Administration (SSA) records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded examinations for his claims in October 2006, June 2010, April 2012, July 2012 and a VHA opinion was obtained in April 2013. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners together considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his claims has been met.  38 C.F.R. § 3.159(c)(4).  The efforts to address these issues, overall, have been highly significant.  Extensive examinations have been obtained.  The evidence overall, both facetal (in some cases the Veteran's own prior statements) and medical provides significant evidence against these claims.  Further examinations will not provide a basis to grant these claims. 

Discussion of the Veteran's February 2009 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in July 2009, February 2010, and January 2014.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the BVA Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

Service connection for sickle cell trait is denied.

Service connection for joint disease, including bilateral hands, elbows, and hips, is denied.

Service connection for blackouts with memory loss is denied.

Non-service connected pension benefits are denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


